Citation Nr: 0312367	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  01-04 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran is incompetent for Department of 
Veterans Affairs benefits purposes.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person, or 
being housebound as a result of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In correspondence received in 
December 2002 the veteran indicated that he wished to 
withdraw his request for a Board hearing.

The veteran's appeal also included the issue of entitlement 
to educational benefits under Chapter 35; that benefit was 
granted in full by rating decision in December 2000.

An August 2002 rating decision denied entitlement to an 
automobile and automotive adaptive equipment.  This issue is 
not in appellate status, as no notice of disagreement has 
been received to initiate an appeal.

The issue of entitlement to special monthly compensation 
based on the need for regular aid and attendance of another 
person, or being housebound as a result of service-connected 
disabilities will be addressed in the remand portion of this 
decision.


FINDING OF FACT

The evidence does not show that the veteran currently lacks 
the mental capacity to contract or to manage his affairs, 
including disbursement of funds, without limitation.


CONCLUSION OF LAW

The Board lacks jurisdiction to decide the veteran's 
competency claim because the case or controversy does not 
adversely affect the provision of benefits to the veteran.  
38 U.S.C.A §§ 511(a), 7104(a), 7105 (West 2002); 38 C.F.R. 
§ 20.101 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding at this time (on the 
issue of whether the veteran is mentally competent for VA 
purposes) without reviewing the notice/development provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to mange his 
or her own affairs, including disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a).

The veteran has essentially asserted (at least implicitly) 
that he is incompetent for VA purposes.  In July 2000 the 
veteran underwent a VA PTSD examination.  The examiner made a 
specific finding that the veteran was mentally competent to 
manage his finances.  There is no contrary opinion (from a 
health professional) of record.  The RO decisions in this 
case have found the veteran to be competent.

The Board's jurisdiction extends only to decisions under a 
law that affects the provision of benefits to veterans.  38 
U.S.C.A. §§ 511(a), 7104(a); 38 C.F.R. § 20.101.  The RO's 
determination that the veteran is competent means, in 
essence, that the decision on the controversy in question 
(the issue of the veteran's competency) does not have any 
adverse impact upon the veteran.  As such, this is not a 
matter which requires or warrants a Board decision.  If the 
veteran wishes to have someone other than himself manage or 
help to manage his benefits, procedures exist by which he can 
implement such an arrangement.  See 38 U.S.C.A. § 5502 
(a)(1).
ORDER

The claim of the veteran's incompetency is dismissed.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The record reflects that the RO did not apply 
or consider the appellant's claim of entitlement to special 
monthly compensation based on the need for regular aid and 
attendance of another person, or being housebound as a result 
of service-connected disabilities, in light of the VCAA.

As such, a review by the RO of the veteran's claim of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or being 
housebound as a result of service-connected disabilities 
under the VCAA is required before the Board may proceed with 
appellate review.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Therefore, in order to ensure due process, the case is 
REMANDED to the RO for the following actions:

1.  The RO should undertake any 
additional development contemplated by 
the VCAA, including, but not limited to, 
informing the veteran of the provisions 
of the VCAA.  

2.  The case should again be reviewed by 
the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional argument and/or 
evidence he desires to have considered in connection with 
this appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



